ON REHEARING. McCulloch, C. J. Learned counsel for appellant ask us, on petition for rehearing, to reverse the case on the ground of the insufficiency of the evidence, in that it shows conclusively that defendant was insane at the time of the killing. In the former opinion, we did not discuss that question, as. we did not understand that it was á debatable one, for it appeared quite clear that the evidence was sufficient to warrant the finding that the defendant was not insane at the time he committed the deed. A further consideration of the evidence convinces us that we reached the correct conclusion, and that there was abundant evidence to warrant the submission of the question to the jury. We are further asked to modify the judgment by appointing a commission to examine into appellant’s present mental condition, or remand the case with directions to the circuit court to do so. The circuit court was not asked either to postpone the trial on account of the mental condition of appellant, or to suspend judgment. The statute provides for such remedy, but it was not invoked. Duncan v. State, 162 S. W. 573, 110 Ark. 523; Hodges v. State, 111 Ark. 22. There is no statute which authorizes this court to permit the institution of such an inquiry here, and it would be an attempt to exercise, original jurisdiction for us to direct the inquiry either here or by remanding the case to the circuit court for that purpose. • , Motion overruled.